Title: From Benjamin Franklin to the Comtesse Conway, 25 March 1779
From: Franklin, Benjamin
To: Conway, Françoise-Antoinette-Jeanne Langlois du Bouchet, comtesse de


Passy March 25 1779
I find, Ma chere fille, that you and I have been very unlucky in our Endeavours to oblige Mr. Mullens: for on the Contrary we have grievously offended him. I understood he had been taken Prisoner and stript by the English, and had not wherewith to pay the Expence of his Journey to his Regiment. I sent him an Order on my Banker for ten Guineas. He returns me the Order, and to make it & me & the Congress look ridiculous, he tells me “I sent it him as a Gratification” for his Services “in the name of the Honble. Congress.” I had no such Idea. I had declared that I had no Authority to make Gratifications to Officers, nor any Money put into my Hands for such Purposes; and he could not but see that the real Intention of the Order was expressed in the face of it; whereby his Claim, if he has any, to a Gratification, is left open. If his intention was to obtain it from me, he was mistaken in the Application: He shou’d have apply’d to the Congress. They might know him & his Services. But I was totally unacquainted with both; I had only heard, as you may remember I told you that he spoke his sentiments very freely in Paris against the Congress and America, which however did not prevent my offering him the little Aid I thought he stood in need of. I am glad he has no Occasion for it.
I join heartily in your Joy on the Return of your Husband; as I was a Witness to your perpetual Anxiety for his Welfare during his Absence. I wish your Happiness together may not again be interrupted, but continue during your Lives—being ever your affectionate Father (as you do me the Honor to call me)
Madame Conway
